633 F.2d 1210
Alejandro SANCHEZ et al., Plaintiffs-Appellees,v.BOARD OF REGENTS OF TEXAS SOUTHERN UNIVERSITY et al.,Defendants-Appellants.
No. 80-1414.
United States Court of Appeals,Fifth Circuit.

Unit A
Jan. 8, 1981.
Appeal from the United States District Court for the Southern District of Texas; John V. Singleton, Jr., Chief Judge.
Nathan Johnson, T. Ann Kraatz, Asst. Attys. Gen., Austin, Tex., for defendants-appellants.
David T. Lopez, Houston, Tex., for plaintiffs-appellees.
Before GODBOLD, REAVLEY and ANDERSON, Circuit Judges.
PER CURIAM:


1
Appellants filed an untimely notice of appeal.  We remanded the case to the district court for it to consider whether there was excusable neglect, and, if there was, whether it would enter an order extending the time for filing the notice.  Sanchez v. Board of Regents of Texas Southern University, 625 F.2d 521 (5th Cir. 1980).  The district court conducted a hearing and entered findings.  It considered that a finding of excusable neglect was not justified.  These proceedings have been forwarded to us as a supplemental record.


2
The motion of appellees to dismiss the appeal is GRANTED.